Citation Nr: 0013423	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-01 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from April 1939 to October 
1945, and from February 1948 to August 1961.  He died on 
November [redacted], 1997, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina in January 1998. 


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1997; the death 
certificate listed the immediate cause of death as chronic 
obstructive pulmonary disease (COPD).  

2.  At the time of the veteran's death, service connection 
was in effect for chronic pulmonary tuberculosis, rated 10 
percent disabling.   

3.  The veteran's service-connected chronic pulmonary 
tuberculosis did not contribute substantially or materially 
to cause the veteran's death. 

4.  At the time of the veteran's death in September 1996, he 
was not in receipt of, and was not entitled to receive, a 
permanent total service-connected disability, and the 
evidence does not demonstrate that the veteran died as a 
result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The requirements for service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310, 5107 (West 1991); 38 C.F.R. § 3.312 
(1999). 

2.  The appellant's claim of entitlement to Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35 lacks 
entitlement under the law.  38 U.S.C.A. §§ 3500 through 3566 
(West 1991); 38 C.F.R. §§ 3.807 and 21.3001 through 21.3344 
(1999); Cacalda v. Brown, 9 Vet. App. 261, 265 (1996); 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Cause of Death

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  A service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c); see Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c); see Ventigan v. Brown, 9 Vet. App. 34, 36 (1996). 

The appellant's VA Form 21-534, Application for Dependency 
and Indemnity Compensation, Death Pension, and Accrued 
Benefits by a Surviving Spouse or Child, was received in 
December 1997.  The appellant, widow of the veteran, contends 
that service connection is warranted for the cause of the 
veteran's death.

The Certificate of Death reflects that the veteran died on 
November [redacted], 1997 at the age of 77 as a result of COPD, 
with a significant contributing condition of infected right hip 
prosthesis.  At the veteran's death, service connection had 
been established for chronic pulmonary tuberculosis, rated as 
10 percent disabling.  

The Board concludes that the appellant has presented a claim 
for service connection for the cause of the veteran's death 
that is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, she has presented a claim on this issue 
that is plausible.  The evidence of record includes a medical 
nexus opinion by Percy George, M.D., dated in January 1998.  
After noting the veteran's death due to a primary diagnosis 
of COPD and the conclusion that the veteran had a progressive 
disease for 20 to 30 years before his death, Dr. George 
opined that the veteran "had active tuberculosis in 1971 
which I am sure contributed to his chronic lung disease, and 
ultimately to his death."  The Board finds that this medical 
opinion constitutes medical nexus evidence relating the 
veteran's service-connected tuberculosis to his terminal 
COPD, which is sufficient to well ground the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5107(a) (West 1991).

The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  In this regard, the Board notes the 
representative's requests for a medical opinion regarding any 
relationship between the veteran's service-connected 
tuberculosis and the cause of death.  In October 1999, the 
Board sought a medical etiology opinion from the Veterans 
Health Administration (VHA), which has been received and is 
of record.  A copy of the opinion was provided to the 
appellant's representative in February 2000 for review and 
response.

The VHA opinion was prepared by William Merrill, M.D., the 
director of the medical service line at a VA medical center 
and a professor of medicine.  Dr. Merrill noted the veteran's 
history of upper lobe nodule in 1961 in service, diagnosed as 
inactive pulmonary tuberculosis, active tuberculosis in 1974, 
and reviewed the 1986 VA examination report, which reflected 
moderate obstructive airways disease, and a 1992 VA 
examination report, reflecting results compatible with severe 
obstructive airways disease.  He concluded that, although the 
veteran's (service-connected) pulmonary tuberculosis had 
caused some lung scarring and severe dyspnea, which altered 
the veteran's lifestyle, it was "unlikely that it 
contributed to the symptoms the [veteran] experienced at the 
end of his life" and that it was "very unlikely that 
tuberculosis contributed significantly to" the veteran's 
final illness.  The bases of this opinion were that pulmonary 
function testing clearly indicated that the veteran's 
symptoms were due to severe COPD, and that lung symptoms from 
tuberculosis are caused by a restrictive ventilatory defect, 
which was not seen in this veteran's case.  

As the evidence demonstrates, there are conflicting medical 
opinions of record regarding the conditions contributing to 
cause the veteran's death.  Therefore, the Board must weigh 
the probative value of this medical evidence.  The United 
States Court of Veterans Appeals (Court) has held that 
"[t]he probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches . . . 
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators."  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Although the Board "is not 
free to ignore the opinion of a treating physician, the BVA 
is certainly free to discount the credibility of that 
physician's statement."  Sanden v. Derwinski, 2 Vet. App. 
97, 101 (1992).  

The Board has considered hospitalization and treatment 
records which reflect that Dr. George treated the veteran in 
May 1991 for conditions including increasing shortness of 
breath and bronchospasm, with discharge diagnoses which 
included COPD with probable bronchopneumoni organism 
undetermined, treated, but which did not include any mention 
of tuberculosis, as well as his January 1998 medical nexus 
opinion.  He offered the January 1998 opinion to the effect 
that the veteran's tuberculosis contributed to his chronic 
lung disease and death.  However, Dr. George did not state 
the basis for this opinion, or indicate upon what history or 
clinical evidence he relied in arriving at that conclusion.  
When the veteran had respiratory dysfunction in May 1991, the 
diagnosis of COPD by Dr. George included no opinion that the 
veteran's COPD was affected by tuberculosis or residuals of 
tuberculosis.  

In contrast, Dr. Merrill reviewed the claims file and 
history, two VA examination reports, including pulmonary 
function test findings and diagnoses, and provided the 
rationale for his opinion that it was "very unlikely" that 
the veteran's service-connected tuberculosis contributed 
significantly to his death.  The VHA opinion is corroborated 
by the death certification, which stated that COPD was the 
cause of the veteran's death, as well as the symptoms and 
clinical findings which show severe COPD.  The Board finds 
that Dr. Merrill's opinion is based on a more thorough and 
accurate history and review of clinical findings and 
diagnoses of record.  He also provided the medical principles 
underlying his opinion.  For these reasons, the Board finds 
this report to be highly probative of the issue at hand. 

Moreover, Dr. George's opinion was only that the veteran's 
tuberculosis contributed to his chronic lung disease and 
death.  The opinion did not indicate that the contribution 
was substantial or material.  This opinion, while sufficient 
to well ground the claim, by its own terms does not 
demonstrate a significant causal connection.  The applicable 
regulations require evidence that the contributory cause of 
death contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312.

The Board also considered the appellant's written statements 
and personal hearing testimony to the effect that the 
veteran's service-connected pulmonary tuberculosis 
contributed substantially or materially to cause his death..  
In a statement received in October 1998, the appellant wrote 
that the veteran incurred a spot on his lung during service, 
the veteran became ill in 1970 with active tuberculosis, and 
this affected his ability to work, rendered him unable to 
drive or walk even short distances, and eventually killed 
him.  At a personal hearing in October 1998, the appellant 
testified in relevant part that the veteran was found to have 
a spot on his lung in service, he was hospitalized in 1970 
for active tuberculosis, and he had difficulty breathing 
afterwards.  She also testified that Dr. George was the 
veteran's primary care physician.  

The Board does not question the integrity of the appellant's 
belief that her husband died as a result of service-connected 
disability and a lay person is competent to testify regarding 
symptomatology they have observed.  As a matter of law, 
however, a lay person without medical training is not 
competent to provide a medical opinion, such as a diagnosis 
or a determination of etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142F. 3d 1434 (Fed. Cir. 
1998) (stating that lay persons are "generally not capable 
of opining on matters requiring medical knowledge, such as 
the condition such as the condition causing or aggravating 
the symptoms").

For the reasons stated, the Board accords greater weight to 
the VHA medical opinion than to the medical opinion by Dr. 
George and finds that the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death.  Accordingly, the appeal must 
be denied.  38 U.S.C.A. §§ 1310, 5107; 38 C.F.R. § 3.312.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt; however, because the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II. Dependents' Educational Assistance

The evaluation of a claim for Chapter 35 benefits requires an 
initial determination of the applicant's eligibility for such 
benefits.  In particular, the pertinent regulation provides 
two basic criteria to determine whether a child, spouse or 
surviving spouse of a veteran has "basic eligibility."  As 
pertains to those veterans who died after service, first, the 
veteran must have been discharged from service under 
conditions other than dishonorable, which the veteran was in 
this case.  38 C.F.R. § 3.807(a)(1) (1999).  

Second, in cases where the veteran has already died, the 
veteran must have had a permanent total service-connected 
disability at the date of his death or must have died as a 
result of a service-connected disability.  38 C.F.R. § 
3.807(a)(3) and (4) (1999).  Neither criterion has been met 
because, at the date of his death, the veteran did not have a 
permanent total service-connected disability, nor, as the 
Board's decision herein reflects, has the appellant 
established that the veteran died as a result of a service-
connected disability.  

In light of the Board's decision herein that service 
connection for the cause of the veteran's death is not 
warranted, the appellant does not meet the basic eligibility 
criteria of 38 C.F.R. § 3.807(a) (1999).  Therefore, the 
claim for Chapter 35 benefits lacks legal merit and must be 
denied.  Where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The claim sought under the current legal 
theory must therefore be denied for lack of legal merit.  See 
Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995). 











ORDER

Service connection for the cause of the veteran's death is 
denied.

The appellant's claim of entitlement to service connection 
for Dependents' Educational Assistance under 38 U.S.C.A. 
Chapter 35, being without legal merit, is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

